


EXHIBIT 10.3
WARRANT
to Purchase Common Stock of
Contango ORE, Inc.
a Delaware corporation
(the “Company”)


As of March 22, 2013




THE WARRANT EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED UNLESS
(i) THE OFFER AND SALE IS REGISTERED UNDER THE SECURITIES ACT, OR (ii) THE OFFER
AND SALE IS EXEMPT FROM SECURITIES ACT REGISTRATION. IN ADDITION, THE WARRANT
MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF BY THE HOLDER EXCEPT TO
THE ESTATE OF THE HOLDER IF THE HOLDER IS DECEASED, A DIRECT FAMILY MEMBER OF
THE HOLDER, AN AFFILIATE OF THE HOLDER, OR A TRUST ORGANIZED BY THE HOLDER FOR
THE BENEFIT OF THE HOLDER OR A DIRECT FAMILY MEMBER OF THE HOLDER; PROVIDED,
HOWEVER, THAT THAT SUCH TRANSFEREE SHALL BE AN “ACCREDITED INVESTOR” AS DEFINED
IN RULE 501(A) UNDER THE SECURITIES ACT.


(“Holder”), or registered assigns, is entitled to purchase from the Company at
any time on and after the date that is six months following the date of this
Warrant not later than 5 p.m., Central Standard Time, on the fifth (5th)
anniversary of the date of this Warrant (the “Expiration Date”),
                 (______) shares of Warrant Stock (as defined below), in whole
or in part, at a per share of Warrant Stock purchase price at any date equal to
the Purchase Price (as defined below), all on the terms and conditions
hereinbelow provided.


This Warrant is issued pursuant to a Subscription Agreement dated as of the date
of this Warrant between the Holder and the Company and the other Purchasers
identified therein (the “Agreement”).


Section 1.Certain Definitions. In addition to the terms defined below and
elsewhere in this Warrant, capitalized terms that are not otherwise defined
herein shall have the meanings given to such terms in the Agreement.
“Additional Shares of Common Stock” shall mean all shares of Common Stock issued
by the Company after the Closing Date other than shares of Common Stock issued
pursuant to options to purchase Common Stock issued pursuant to the Company’s
2010 Equity Compensation Plan, including those options issued to date.

1
 

--------------------------------------------------------------------------------




“Affiliate” shall mean any other person which, directly or indirectly, is in
control of, is controlled by, or is under common control with, such specified
persons. For purposes of this definition, control of a person means the power,
direct or indirect, to direct or cause the direction of the management and
policies of such person whether by contract or otherwise.
“Aggregate Purchase Price” shall have the meaning given in Section 2 below.
“Board of Directors” shall mean the duly appointed board of directors of the
Company.
“Business Day” shall mean a day, other than a Saturday, Sunday or legal holiday
on which commercial banks are authorized or obligated by law or executive order
to close in the State of Texas.
“Closing Date” shall mean the date of this Warrant.
“Commission” shall mean the Securities and Exchange Commission.
“Common Stock” shall mean the Company’s authorized common stock, $.01 par value
per share, as constituted on the date of original issuance of this Warrant, and
any stock into which such common stock may thereafter be changed.
“Convertible Securities” shall mean evidences of indebtedness, shares of stock
or other securities which are convertible into or exchangeable for Additional
Shares of Common Stock, either immediately or upon the arrival of a specified
date or the happening of a specified event.
“Current Market Price” per share of Common Stock shall mean the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported in the Over the Counter Bulletin Board market (“Pink Sheets”)
under the trading symbol “CTGO” (or any similar organization or agency
succeeding to its functions of reporting prices). If the Current Market Price
cannot be calculated for the Common Stock on a particular date, the Current
Market Price of such Common Stock on such date shall be the fair market value as
determined by the Board of Directors using its good faith judgment. The Board of
Directors’ determination shall be binding upon all parties absent demonstrable
error. All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.
“Eligible Stock Units” shall have the meaning in Section 2 below.
“Person” shall mean any individual, corporation, partnership, association, joint
stock company, trust or trustee thereof, estate or executor thereof,
unincorporated organization or joint venture, court or governmental unit or any
agency or subdivision thereof, or any other legally recognizable entity.
“Purchase Price” shall mean $10.00 per Stock Unit.

2

--------------------------------------------------------------------------------




“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
“Stock Unit” shall mean one share of Common Stock, as such Common Stock was
constituted on the date of original issue of this Warrant and thereafter shall
mean such number of shares (including any fractional shares) of Common Stock as
shall result from the adjustments specified in Section 4 of this Warrant.
“Warrant” shall mean this Warrant, evidencing rights to purchase shares of
Common Stock, and all Warrants issued upon transfer, division or combination of,
or in substitution for, this Warrant. All Warrants shall at all times be
identical as to terms and conditions and date, except as to the Common Stock for
which they may be exercised.
“Warrant Stock” shall mean the shares of Common Stock purchasable by the Holder
upon the exercise hereof.


Section 1.    Exercise of Warrant. The Holder of this Warrant may, at any time
on or after the date that is six months following the date of this Warrant but
not later than the Expiration Date, exercise this Warrant in whole or in part
for the number of shares of Stock Units which such Holder is then entitled to
purchase hereunder (the “Eligible Stock Units”). In order to exercise this
Warrant, in whole or in part, the Holder hereof shall deliver to the Company at
its office maintained for such purpose pursuant to Section 18: (i) a written
notice of such Holder’s election to exercise this Warrant, (ii) this Warrant,
and (iii) the total purchase price for the shares of Eligible Stock Units being
purchased upon such exercise by (a) delivery in cash, by wire transfer or
certified or official bank check of immediately available funds in an amount
equal to the product of the Purchase Price multiplied by the number of Eligible
Stock Units being purchased upon such exercise (the “Aggregate Purchase Price”),
(b) by delivery of shares of Common Stock held by the Holder having a Current
Market Price equal to the Aggregate Purchase Price or (c) to the extent
permitted by applicable law, the delivery of a notice to the Company that the
Holder is exercising the Warrant without payment of the Aggregate Purchase Price
by authorizing the Company to deliver the number of shares of Warrant Stock
issuable upon exercise of the Warrant to be determined based upon the following
formula:
((MP - PP) x WS)/MP =    the number of shares of Warrant Stock issuable upon
exercise of this Warrant without payment of the Aggregate Purchase Price


WHERE:


MP =    Current Market Price
PP =    Purchase Price
WS =    The number of shares of Warrant Stock issuable upon exercise of this
Warrant (in whole or in part).

3

--------------------------------------------------------------------------------






Such notice shall be in the form of the Subscription set out at the end of this
Warrant. Upon receipt thereof, the Company shall, as promptly as practicable and
in any event within ten (10) Business Days thereafter, cause to be executed and
delivered to such Holder a certificate or certificates representing the
aggregate number of fully paid and nonassessable shares of Warrant Stock
issuable upon such exercise. In the event the Holder of this Warrant elects to
exercise this Warrant with respect to less than all of the Eligible Stock Units,
the Company shall also return to the Holder this Warrant marked to show the
remaining Stock Units eligible to be exercised.
The stock certificate or certificates for Warrant Stock so delivered shall be
endorsed with the following legend and shall be in such denominations as may be
specified in said notice and shall be registered in the name of such Holder or
such other name or names as shall be designated in said notice:
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED UNLESS
(i) THE OFFER AND SALE IS REGISTERED UNDER THE SECURITIES ACT, OR (ii) THE OFFER
AND SALE IS EXEMPT FROM SECURITIES ACT REGISTRATION.
Such certificate or certificates shall be deemed to have been issued and such
Holder or any other Person so designated to be named therein shall be deemed to
have become a Holder of record of such shares evidenced by such certificate,
including to the extent permitted by law and the Company’s certificate of
incorporation and bylaws, the right to vote such shares or to consent or to
receive notice as a stockholder, as of the time said notice is received by the
Company as aforesaid.
Except as otherwise provided in Section 8 hereof, the Company shall pay all
expenses, transfer taxes and other charges payable in connection with the
preparation, issue and delivery of stock certificates under this Section 2,
except that, in case such stock certificates shall be registered in a name or
names other than the name of the Holder of this Warrant, funds sufficient to pay
all stock transfer taxes which shall be payable upon the issuance of such stock
certificate or certificates shall be paid by the Holder hereof at the time of
delivering the notice of exercise mentioned above.
All shares of Warrant Stock issuable upon the exercise of this Warrant shall be
validly issued, fully paid and nonassessable, and free from all liens and other
encumbrances thereon.
No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant. If the exercise of this Warrant results in a
required issuance of a fraction of a share, an amount equal to such fraction
multiplied by the Current Market Price per share of Common Stock on the day of
delivery of notice of exercise to the Company shall be paid to the Holder of
this Warrant in cash by the Company.

4

--------------------------------------------------------------------------------




Section 2.    Transfer, Division and Combination. This Warrant may not be sold,
transferred or otherwise disposed of by the Holder except to the estate of the
Holder if the Holder is deceased, a direct family member of the Holder, an
Affiliate of the Holder, or a trust organized by the Holder for the benefit of
the Holder or a direct family member of the Holder; provided, however, that that
the transferee shall be an “accredited investor” as defined in Rule 501(a) under
the Securities Act (“Transfer Restriction”). Subject to the Transfer Restriction
and Section 10, this Warrant and all rights hereunder may be transferred, in
whole or in part, on the books of the Company to be maintained for such purpose,
upon surrender of this Warrant at the office of the Company maintained for such
purpose pursuant to Section 18, together with a written assignment of this
Warrant duly executed by the Holder hereof or its agent or attorney and payment
of funds sufficient to pay any stock transfer taxes payable upon the making of
such transfer. Such assignment shall be substantially in the form of the
Assignment set out at the end of this Warrant. Upon such surrender and payment
the Company shall, subject to this Transfer Restriction and Section 10, execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees
and in the denominations specified in such instrument of assignment, and this
Warrant shall promptly be cancelled. This Warrant, if properly assigned in
compliance with this Section 3 and Section 10, may be exercised by an assignee
for the purchase of shares of Warrant Stock without having a new Warrant issued.
This Warrant may, subject to the Transfer Restriction and Section 10, be divided
or combined with other Warrants upon presentation at the aforesaid office of the
Company, together with a written notice specifying the names and denominations
in which new Warrants are to be issued, signed by the Holder hereof or its agent
or attorney. Subject to compliance with the preceding paragraph and with the
Transfer Restriction and Section 10, as to any transfer which may be involved in
such division or combination, the Company shall execute and deliver a new
Warrant or Warrants in exchange for the Warrant or Warrants to be divided or
combined in accordance with such notice.
The Company shall pay all expenses, taxes (other than income taxes, if any, of
the transferee) and other charges incurred by the Company in the performance of
its obligations in connection with the preparation, issue and delivery of
Warrants under this Section 3.
The Company agrees to maintain at its aforesaid office books for the
registration and transfer of the Warrants.
Section 3.    Adjustment of Stock Unit. The number of shares of Common Stock
comprising a Stock Unit shall be subject to adjustment from time to time as set
forth in this Section 4 with respect to any fact or event described herein
occurring after the date hereof. The Company will not create any class of Common
Stock which carries any rights to dividends or assets differing in any respect
from the rights of the Common Stock on the date hereof. Anything contained in
this Section 4 notwithstanding, any adjustment made pursuant to any provision of
this Section 4 shall be made without duplication of an adjustment otherwise
required by and made pursuant to another provision of this Section 4 on account
of the same facts or events.

5

--------------------------------------------------------------------------------




A.    Stock Dividends, Subdivisions and Combinations. In case at any time or
from time to time following the Closing Date, the Company shall:
(1)    subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock, or
(2)    combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock,
then the number of shares of Common Stock comprising a Stock Unit immediately
after the happening of any event described in clauses (1) and (2) above shall be
adjusted so as to consist of the number of shares of Common Stock which a record
holder of the number of shares of Common Stock constituting a Stock Unit
immediately prior to the happening of such event would own or be entitled to
receive after the happening of an event described in clauses (1) and (2) above.
B.    Certain Other Dividends and Distributions. In case at any time or from
time to time following the Closing Date the Company shall make any dividend or
other distribution of:
(1)    cash (other than a cash distribution made as a dividend and payable out
of earnings or earned surplus legally available for the payment of dividends
under the laws of the jurisdiction of incorporation of the Company, to the
extent, but only to the extent, that the aggregate of all such dividends paid or
declared after the date hereof, does not exceed the consolidated net income of
the Company and its consolidated subsidiaries earned subsequent to the date
hereof determined in accordance with generally accepted accounting principles),
or
(2)    any evidence of its indebtedness (other than Convertible Securities), or
any other property (other than cash and other than Convertible Securities or
Additional Shares of Common Stock),
then the number of shares of Common Stock thereafter comprising a Stock Unit
shall be adjusted to that number determined by multiplying the number of shares
of Common Stock comprising a Stock Unit immediately prior to such adjustment by
a fraction (i) the numerator of which shall be the Current Market Price per
share of Common Stock at the date of dividend or distribution, and (ii) the
denominator of which shall be such Current Market Price per share of Common
Stock minus the portion applicable to one share of Common Stock of any such cash
so distributed and of the fair value of any and all such evidences of
indebtedness so distributed. Such fair value shall be determined in good faith
by the Board of Directors.


C.    Issuance of Additional Shares of Common Stock. In case at any time or from
time to time the Company shall (except as hereinafter provided) issue, whether
in connection with the merger of a corporation into the Company or otherwise,
any Additional Shares of Common Stock for a consideration per share less than
the Current Market Price per share of Common Stock, then the number of shares of
Common Stock thereafter comprising a Stock Unit shall be adjusted to be that
number determined by multiplying the number of shares of Common

6

--------------------------------------------------------------------------------




Stock comprising a Stock Unit immediately prior to such adjustment by a fraction
(i) the numerator of which shall be the Current Market Price per share of
Warrant Stock, and (ii) the denominator of which shall be the consideration per
share received by the Company for such Additional Shares of Common Stock. For
purposes of this Subsection, the date as of which the Current Market Price per
share of Common Stock shall be computed shall be the date of actual issuance of
such Additional Shares of Common Stock. The provisions of this Subsection shall
not apply to any issuance of Additional Shares of Common Stock for which an
adjustment is provided under Subsection A of this Section 4.
D.    Merger, Consolidation or Disposition of Assets. In case the Company shall
merge or consolidate into another corporation, or shall sell, transfer or
otherwise dispose of all or substantially all of its property, assets or
business to another corporation and pursuant to the terms of such merger,
consolidation or disposition, shares of common stock of the successor or
acquiring corporation are to be received by or distributed to the holders of
Common Stock, then the Holder shall have the right thereafter to receive, upon
exercise of this Warrant, Stock Units each comprising the number of shares of
common stock of the successor or acquiring corporation receivable upon or as a
result of such merger, consolidation or disposition of assets by a Holder of the
number of shares of Common Stock comprising a Stock Unit immediately prior to
such event. If, pursuant to the terms of such merger, consolidation or
disposition of assets, any cash, shares of stock or other securities or property
(including warrants, options or other subscription or purchase rights) are to be
received by or distributed to the holders of Common Stock in addition to common
stock of the successor or acquiring corporation, there shall be an adjustment in
the number of shares of Common Stock thereafter comprising a Stock Unit to that
number determined by multiplying the number of shares of Common Stock comprising
a Stock Unit immediately prior to such adjustment by a fraction (i) the
numerator of which shall be the Current Market Price per share of Common Stock
at the date of such merger, consolidation or disposition, and (ii) the
denominator of which shall be such Current Market Price per share of Common
Stock minus the portion applicable to one share of Common Stock of any cash so
distributed and of the fair value of any and all such shares of stock,
securities or other property. Such fair value shall be determined in good faith
by the Board of Directors. In case of any such merger, consolidation or
disposition of assets, the successor or acquiring corporation shall expressly
assume the due and punctual observance and performance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company and all of the obligations and liabilities hereunder, subject to such
modification as shall be necessary to provide for adjustments of Stock Units
which shall be as nearly equivalent as practicable to the adjustments provided
for in this Section 4. The foregoing provisions of this Subsection shall
similarly apply to successive mergers, consolidations or dispositions of assets.
Section 4.    Notice to Warrant Holders.
A.    Notice of Adjustment of Stock Unit. Whenever the number of shares of
Common Stock comprising a Stock Unit shall be adjusted pursuant to Section 4,
the Company shall forthwith obtain a certificate signed by the President of the
Company, setting forth, in reasonable detail, the event requiring the adjustment
and the method by which such adjustment was calculated and specifying the number
of shares of Common Stock comprising a Stock Unit

7

--------------------------------------------------------------------------------




and, if such adjustment was made pursuant to Section 4.D, describing the number
and kind of any other shares of stock comprising a Stock Unit after giving
effect to such adjustment or change. The Company shall promptly, and in any case
within 10 days after the making of such adjustment, cause a signed copy of such
certificate to be delivered to the Holder. The Company shall keep at its office
or agency, maintained for the purpose pursuant to Section 18, copies of all such
certificates and cause the same to be available for inspection at said office
during normal business hours by the Holder.
B.    Notice of Certain Corporate Action. In case the Company shall (a) pay any
dividend payable in cash or in stock of any class to the holders of its Common
Stock or to make any other distribution to the holders of its Common Stock, or
(b) issue any Additional Shares of Common Stock for a consideration per share
less than the Current Market Price of per share of Common Stock, or (c) effect
any reclassification of its Common Stock (other than a reclassification
involving only the subdivision or combination of outstanding shares of Common
Stock), or (d) effect any capital reorganization, or (e) effect any
consolidation, merger or sale, change to the Company’s charter or bylaws,
transfer or other disposition of all or substantially all of its property,
assets or business, or (f) effect the liquidation, dissolution or winding up of
the Company, then in each such case, the Company shall promptly give to each
Holder of a Warrant, in accordance with Section 18, a notice of such action,
which shall specify the date on which any such action was taken, and shall also
set forth such facts with respect thereto as shall be reasonably necessary to
indicate the effect of such action on the Common Stock and Warrants.
Section 5.    Reservation and Authorization of Common Stock. The Company shall
at all times reserve and keep available for issue upon the exercise of Warrants
such number of its authorized but unissued shares of Common Stock as will be
sufficient to permit the exercise in full of all outstanding Warrants.
Section 6.    Stock and Warrant Transfer Books. The Company will not at any
time, except (i) upon dissolution, liquidation or winding up, or (ii) for
purposes of declaring and paying a dividend or matters related to voting by
shareholders of the Company, close its stock transfer books or Warrant transfer
books so as to result in preventing or delaying the exercise or transfer of any
Warrant.
Section 7.    Transfer Taxes. The Company will pay any and all transfer taxes
that may be payable in respect of the issuance or delivery of shares of Common
Stock on exercise of this Warrant. The Company shall not, however, be required
to pay any tax which may be payable in respect of any transfer involved in the
issue and delivery of shares of Common Stock in a name other than that in which
this Warrant is registered, and no such issue or delivery shall be made unless
and until the Person requesting such issue has paid to the Company the amount of
any such tax, or has established, to the satisfaction of the Company, that such
tax has been paid.
Section 8.    No Voting Rights. This Warrant shall not entitle the Holder hereof
to any voting rights, or to any rights as a stockholder of the Company.
Section 9.     Restrictions on Transferability. The Warrants and the Warrant
Stock shall be transferable only upon compliance with the conditions specified
in this Warrant and in

8

--------------------------------------------------------------------------------




compliance with the provisions of the Securities Act and applicable state
securities laws in respect of the transfer of any Warrant or any such Common
Stock.
Section 10.    Limitation of Liability. No provision hereof, in the absence of
affirmative action by the Holder hereof to purchase shares of Common Stock,
shall give rise to any liability of such Holder for the purchase price or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.
Section 11.    Agreement. Nothing in this Warrant shall limit or reduce the
rights and benefits of the Holder under the Agreement.
Section 12.    Representations and Warranties.
A.    Holder makes to the Company, as of the date hereof, the same
representations and warranties that it made in Section 3 of the Agreement,
mutatis mutandis, so that they apply appropriately to this Warrant.
B.    The Company makes to the Holder, as of the date hereof, the same
representations and warranties that it made in Section 4 of the Agreement,
mutatis mutandis, so that they apply appropriately to this Warrant.
Section 13.    Loss, Destruction of Warrant Certificates. Upon receipt of
evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and, in the case of any such loss, theft or
destruction, upon receipt of indemnity or security satisfactory to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of such
Warrant, the Company will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Warrant, a new Warrant of like tenor and representing the
right to purchase the same aggregate number of shares of Warrant Stock.
Section 14.    Furnish Information. The Company agrees that it shall deliver to
the Holder promptly after their becoming available copies of all financial
statements, reports and proxy statements which the Company shall have sent to
its stockholders generally.
Section 15.     Amendments. The terms of this Warrant may be amended, and the
observance of any term therein may be waived, only with the written agreement of
the Company and the Holder.
Section 16.    Office of the Company. So long as any of the Warrants remains
outstanding, the Company shall maintain an office where the Warrants may be
presented for exercise, transfer, division or combination as in this Warrant
provided. Such office shall be at 3700 Buffalo Speedway, Suite 960, Houston,
Texas 77098 unless and until the Company shall designate and maintain some other
office for such purposes and give written notice thereof to the Holder.
Section 17.    Notices Generally. All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered

9

--------------------------------------------------------------------------------




personally or by facsimile transmission or mailed (first class postage prepaid)
to the parties at the following addresses or facsimile numbers:
If to Company, to:


Contango ORE, Inc.
3700 Buffalo Speedway, Suite 960
Houston, Texas 77098
Attention: Brad Juneau, President and Chief Executive Officer
Phone:    (713) 960-1901
Fax:    (713) 960-1065


with a copy to:


Morgan, Lewis & Bockius LLP
300 South Grand Avenue, 22nd Floor
Los Angeles, California 90071
Attention: Richard A. Shortz, Esq.
Phone:    (213) 612-2500
Fax:    (213) 612-2501


If to Holder, to:


                        
                        
                        
Attention:                 
Phone:                    
Fax:                    


All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 18, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, and (iii) if delivered
by mail in the manner described above to the address as provided in this Section
18, be deemed given upon receipt (in each case regardless of whether such
notice, request or other communication is received by any other Person to whom a
copy of such notice is to be delivered pursuant to this Section 18). Any party
from time to time may change its address, facsimile number or other information
for the purpose of notices to that party by giving notice in accordance with
this Section 18 specifying such change to the other party hereto.


Section 18.    Termination. This Warrant will terminate as of the Expiration
Date.

10

--------------------------------------------------------------------------------




Section 19.    Governing Law. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE.


IN WITNESS WHEREOF, the parties hereto have duly executed this Warrant as of the
date specified on the face of this Warrant.




CONTANGO ORE, INC.,
a Delaware corporation




By:                            
Name: Brad Juneau
Title: President and Chief Executive Officer




ACKNOWLEDGED AND AGREED


                    




By:                             
Name:
Title:


SUBSCRIPTION FORM
(to be executed only upon exercise of Warrant)


The undersigned registered owner of this Warrant irrevocably exercises this
Warrant for and purchases ___________ shares of Warrant Stock of Contango ORE,
Inc., a Delaware corporation, purchasable with this Warrant, the undersigned
herewith [makes a cash payment in accordance with Section 2(a) of the Warrant]
[makes delivery of ___ shares of Common Stock held by the Holder having a
Current Market Price equal to the Aggregate Purchase Price in accordance with
Section 2(b) of the Warrant] [makes a cashless exercise pursuant to Section 2(c)
of the Warrant] and requests that certificates for the shares of Common Stock
hereby purchased and issued in the name of and delivered to the undersigned
whose name and address is                 .


In the event that the holder has elected a cash exercise with respect to some or
all of the shares of Warrant Stock to be issued pursuant hereto, the undersigned
shall pay the Aggregate Purchase Price in the sum of $___________________ to the
Company in accordance with the terms of the Warrant.




Dated:


                            
(Signature of Registered Owner)


                            
(Street Address)


                            
(City)        (State)        (Zip Code)


ASSIGNMENT FORM


FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of shares of
Warrant Stock set forth below:


Name and Address of Assignee        No. of shares of Warrant Stock










and does hereby irrevocably constitute and appoint the Company attorney to make
sure transfer on the books of Contango ORE, Inc., a Delaware corporation,
maintained for the purpose, with full power of substitution in the premises.


Dated:
                        
Signature


                        
Witness


NOTICE:
The signature to the assignment must correspond with the name as written upon
the face of the within Warrant in every particular, without alteration or
enlargement or any change whatever.








11